Citation Nr: 1516090	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  11-26 440A	)	DATE
	)
	)

On appeal from the
Veterans Health Administration Central Office


THE ISSUE

Entitlement to restoration of eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits from January 1, 2007, through October 31, 2010.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  He died in September 2003.  At the time of his death, he was rated as 100 percent permanently and totally disabled due to service-connected disabilities.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 administrative decision by the Veterans Health Administration (VHA) Central Office (CO).

The appellant and her spouse testified at an August 2012 Board videoconference hearing held before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the appellant's medical file.

The Board's review includes the paper and electronic records.


FINDING OF FACT

The weight of evidence shows that from January 1, 2007, through October 31, 2010, the appellant was entitled to the Medicare Part A insurance program and was not enrolled in the Medicare Part B insurance program.


CONCLUSION OF LAW

The criteria to restore the appellant's eligibility for CHAMPVA benefits from January 1, 2007, through October 31, 2010 have not been met.  38 U.S.C.A. §§ 1781, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 17.271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in September 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The claim was readjudicated in an August 2011 statement of the case.

In February 2012, the VHA CO determined that there was no duty to assist because there was no reasonable possibility that such assistance would aid in substantiating the claim.  Indeed, there was no further duty to assist because the appellant provided all information and evidence pertaining to her entitlement to the Medicare Part A insurance program and her enrollments and disenrollments in the Medicare Part B insurance program.

The appellant was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

Subject to certain exceptions regarding surviving spouses who are eligible for Medicare benefits, a surviving spouse of a veteran is eligible for CHAMPVA benefits if that veteran at the time of death was adjudicated permanently and totally disabled from a service-connected disability or disabilities.  38 U.S.C.A. § 1781, 38 C.F.R. § 17.271(a).  

Individuals under age 65 who are entitled to Medicare Part A and enrolled in Medicare Part B retain CHAMPVA eligibility as a secondary payer to Medicare Parts A and B, Medicare supplemental insurance plans, and Medicare health-maintenance-organizations (HMO) plans.  38 U.S.C.A. § 1781, 38 C.F.R. § 17.271(b).  

Individuals age 65 on or after June 5, 2001, who are entitled to Medicare Part A and enrolled in Medicare Part B retain CHAMPVA eligibility as a secondary payer to Medicare Parts A and B, Medicare supplemental insurance plans, and Medicare health-maintenance-organizations (HMO) plans for services received on or after October 1, 2001.  38 U.S.C.A. § 1781, 38 C.F.R. § 17.271(b).

Analysis

From January 1, 2007, through October 31, 2010, the appellant was entitled to the Medicare Part A insurance program and was not enrolled in the Medicare Part B insurance program.  The appellant does dispute that she was indeed entitled to the Medicare Part A insurance program but that she was unaware of that entitlement.  Moreover, she does not dispute that she was not enrolled in the Medicare Part B insurance program during that time period since she choose to disenroll from that program in late 2006 and that the effective date of her reenrollment in that program is November 1, 2010.

The appellant argues that she is entitlement to restoration of eligibility for CHAMPVA benefits from January 1, 2007, through October 31, 2010, for the following reasons: (1) because she was unaware that she was entitled to Medicare Part A insurance during most of that time period since she was under age 65 for most of that time period; (2) because she was unaware of the consequences of entitlement to Medicare Part A on her CHAMPVA benefits; and (3) because VA or the Social Security Administration should have told her that she was still entitled to Medicare Part A insurance when she disenrolled from the Medicare Part B insurance program and that as a result she would no longer be eligible for CHAMPVA benefits. 

Neither the statute nor the regulation provides a good-faith exception to allow eligibility for CHAMPVA benefits when the appellant is under a mistaken impression that she is not entitled to the Medicare Part A insurance program and thus does not have to enroll in the Medicare Part B insurance program to maintain eligibility for CHAMPVA benefits.  Moreover, neither the statute nor the regulation provides a good-faith exception to allow eligibility for CHAMPVA benefits when VA is under a mistaken impression that an appellant is not entitled to the Medicare Part A insurance program and thus does not have to enroll in the Medicare Part B insurance program to maintain eligibility for CHAMPVA benefits.  Therefore, the Board cannot grant restoration of eligibility for CHAMPVA benefits from January 1, 2007, through October 31, 2010, even if VA or the Social Security Administration failed to inform that she was still entitled to Medicare Part A insurance when she disenrolled from the Medicare Part B insurance program in late 2006 and that as a result she would no longer be eligible for CHAMPVA benefits effective January 1, 2007.

The Board, nonetheless, will address the appellant's contentions.  The appellant is competent to report her assertions that she was unaware of her entitlement to Medicare Part A, that she was unaware of the consequences of that entitlement on her CHAMPVA benefits, and that she was not informed of the consequences of disenrolling from the Medicare Part B insurance program.  The Board, however, finds these assertions questionable given the evidence of record..

In particular, notes regarding contact between the appellant and VHA show that she spoke to VHA at 7:45 am on June 14, 2006, at which time she wanted to know if she needs to have a Medicare card.  The notes reflect that the appellant was advised that she needed to have both Medicare Part A and Medicare Part B insurance to have CHAMPVA benefits for life.  In light of the documentation of the contents of the conversation on June 16, 2006, the Board cannot find the appellant credible in her assertion.  Although she denies this conversation happened, the Board places greater weight on the contemporaneous notes documenting the existence of a conversation between the appellant and VHA than on the appellant's denial years after the conversation occurred and made in conjunction for a claim for restoration of VA benefits.  

By the same token, the Board must also conclude that the appellant is not credible in her assertion that she was unaware that she was entitled to Medicare Part A for the period from January 1, 2007, through October 31, 2010, and unaware of the consequences of that entitlement on her CHAMPVA benefits.  To be sure, the appellant correctly notes that her June 4, 2006, letter granting her widow's Social Security benefits does not discuss Medicare eligibility, and a constituent-services representative for a congresswoman stated in an e-mail that in his experience doing Social Security Administration casework that it was unusual that the June 4, 2006, notice letter would not contain Medicare information.  The appellant argues that she did not read the June 4, 2006, letter until late June 2006.  

As noted, however, she discussed her possible need for a Medicare card and the Medicare Part A and B programs with VHA on June 16, 2006, less than two weeks after the June 4, 2006, letter, and that she was told that she needed to be in the Medicare Part A program to keep CHAMPVA benefits for life.  The notes from the June 16, 2006, conversation are probative evidence of knowledge of her entitlement to Medicare Part A as early as June 16, 2006.  Moreover, a November 6, 2006, letter to the appellant from the Social Security Administration states that her hospital insurance coverage will continue, which is additional evidence of her being informed that she was entitled to Medicare Part A insurance.  Despite being told by the Social Security Administration that she still had hospital insurance coverage, the appellant in response to a November 22, 2006, letter about her insurance coverage stated that she had no other insurance and that she only had CHAMPVA benefits.  The Board adds that the appellant acknowledges a certain amount of financial sophistication in that she reported that she previously owned two fast-food-chain restaurants and was extensively involved in the management of them.   

The Board must also conclude that the appellant is not credible in her claim that she was unaware of the effect of her disenrollment from the Medicare Part B insurance program in late 2006 on her eligibility for CHAMPVA benefits.  The notes from the conversation on June 16, 2006, between her and VHA reflect that the appellant was advised that she needed to have Medicare Part B insurance to have CHAMPVA benefits for life.  The Board places greater weight on these contemporaneous notes than on the appellant's assertion of ignorance made years later and in conjunction with her claim for restoration of VA benefits.

As for the appellant's argument that VA or the Social Security Administration should have told her that she was still entitled to Medicare Part A insurance when she disenrolled from the Medicare Part B insurance program and that as a result she would no longer be eligible for CHAMPVA benefits, the November 6, 2006, letter to the appellant from the Social Security Administration states that her hospital insurance coverage will continue.  Likewise, the notes regarding contact between the appellant and VHA on June 14, 2006, reflect that she was advised that she needed to have both Medicare Part A and Medicare Part B insurance to have CHAMPVA benefits for life.  Thus, there is evidence that the Social Security Administration and VA informed her of her entitlement to Medicare Part A and that disenrollment from Medicare Part B would affect her eligibility for lifetime CHAMPVA benefits.

Finally the Board notes that in January 2007 VHA was under the impression that the appellant was no longer entitled to Medicare A and thus did not further investigate whether she had continued eligibility for CHAMPVA benefits until the appellant reported in late 2010 that she was reenrolling in Medicare Part B.  While the evidence shows that she was entitled to Medicare Part A in January 2007, this misimpression appears to be in part created by the appellant because she reported that she had no other insurance, which is an assertion that she did not have entitlement to Medicare Part A, its hospital insurance program.

In summary, for the reasons and bases set forth above, the Board concludes that the weight of evidence shows that from January 1, 2007, through October 31, 2010, the appellant was entitled to the Medicare Part A insurance program and was not enrolled in the Medicare Part B insurance program.  Therefore, the preponderance of the evidence is against the claim and it is denied.



ORDER

Entitlement to restoration of eligibility for CHAMPVA benefits from January 1, 2007, through October 31, 2010, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


